DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 02 May 2022 has been entered in full.  Claims 21 and 26 are amended.
Claims 21 and 23-34 are under consideration in the instant application.

Withdrawn Objections and/or Rejections
1.	The objection to claim 26 as set forth at page 3 of the previous Office Action of 04 February 2022 is withdrawn in view of the amended claim (02 May 2022).
2.	The rejection of claims 21, 24-27, and 30-34 on the ground on nonstatutory double patenting as being unpatentable over claims in U.S. Patent No. 10,626,165 in view of Hackel et al. (US 2014/0271467), and McCracken et al. (2014, Non-invasive monitoring of hematopoietic reconstitution and immune cell function through Positron Emission Tomography. (Doctoral dissertation, University of California, Los Angeles).  Retrieved from Proquest Dissertations and Theses. (Thesis No. 3633653; ProQuest Document ID 1611185390)) as set forth at pages 4-6 of the previous Office Action of 04 February 2022 is withdrawn in view of amended claim 21 (02 May 2022).  Specifically, amended claim 21 recites a protein comprising an amino acid sequence that is at least 95% identical to one of the sequences selected from the group consisting of SEQ ID NOs: 34-39 and 41-124.  The ‘165 patent, Hackel et al, and McCracken et al. do not teach a sequence with at least 95% amino acid sequence identity to the claimed sequences. 
3.	The rejection of claims 21, 22, and 24-34 on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Patent No. 10,611,823 and Hackel et al. (US 2014/0271467), and McCracken et al. (2014, Non-invasive monitoring of hematopoietic reconstitution and immune cell function through Positron Emission Tomography. (Doctoral dissertation, University of California, Los Angeles).  Retrieved from Proquest Dissertations and Theses. (Thesis No. 3633653; ProQuest Document ID 1611185390)) as set forth at pages 6-9 of the previous Office Action of 04 February 2022 is withdrawn in view of amended claim 21 (02 May 2022).  Specifically, amended claim 21 recites a protein comprising an amino acid sequence that is at least 95% identical to one of the sequences selected from the group consisting of SEQ ID NOs: 34-39 and 41-124.  It is noted that claim 21 has also been amended to remove recitation of SEQ ID NO: 40.  The ‘823 patent, Hackel et al, and McCracken et al. do not teach a sequence with at least 95% amino acid sequence identity to the claimed sequences.
4.	The rejection of claims 21 and 24 on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Patent No. 9,644,023 as set forth at pages 9-11 of the previous Office Action of 04 February 2022 is withdrawn in view of amended claim 21 (02 May 2022).  Specifically, amended claim 21 recites a protein comprising an amino acid sequence that is at least 95% identical to one of the sequences selected from the group consisting of SEQ ID NOs: 34-39 and 41-124.  The ‘023 patent does not teach a sequence with at least 95% amino acid sequence identity to the claimed sequences.
5.	The provisional rejection of claims 21-34 on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application No. 16/820,844 (now allowed) as set forth at pages 10-12 of the previous Office Action of 04 February 2022 is withdrawn in view of amended claim 21 (02 May 2022).  Specifically, amended claim 21 recites a protein comprising an amino acid sequence that is at least 95% identical to one of the sequences selected from the group consisting of SEQ ID NOs: 34-39 and 41-124.  It is noted that claim 21 has also been amended to remove recitation of SEQ ID NO: 40.  The ‘844 application does not teach a sequence with at least 95% amino acid sequence identity to the claimed sequences.



Conclusion
Claims 21 and 23-34 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
06 May 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647